Citation Nr: 1025865	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  

2.  Entitlement to service connection for a left leg disorder 
(previously characterized as shin splints and calf strain).  

3.  Entitlement to service connection for a right leg disorder 
(previously characterized as shin splints and calf strain).  

4.  Entitlement to service connection for service connection for 
a low back disorder.  

5.  Entitlement to an effective date earlier than May 27, 2005, 
for the award of service connection for service connection for 
hypothyroidism.  

6.  Entitlement to an effective date earlier than May 27, 2005, 
for the award of service connection for service connection for 
major depressive disorder.  

7.  Entitlement to an effective date earlier than May 27, 2005, 
for the award of a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to 
October 2002.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2010, the Board remanded this case for further 
development.  

Because additional service department records have been received 
relating to the Veteran's left leg, right leg and low back 
disability claims, the Board will consider the claims on a de 
novo basis.  See 38 C.F.R. § 3.156(c) (2009).  As such, the Board 
has identified the issues as set forth on the title page.

The Veteran's (1) a left leg disorder, (2) a right leg disorder, 
and (3) a low back disorder, and the issues of entitlement to an 
effective date earlier than May 27, 2005, for the award of (1) 
service connection for hypothyroidism, (2) service connection for 
major depressive disorder, and (3) a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service 
connection for hypertension in a January 2003 rating decision; 
she was notified in writing of this decision and her appellate 
rights, but she did not file a timely appeal.  

2.  The evidence received since the January 2003 rating decision 
is neither cumulative nor redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim of service connection for 
hypertension, and raises a reasonable possibility of 
substantiating the claim.  

3.  The currently demonstrated hypertension is shown as likely as 
not to have had its clinical onset during the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  The January 2003 and January 2004 RO rating decisions denying 
the Veteran's claim of service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  

2.  New and material evidence has been received for the purpose 
of reopening the previously denied claim of service connection 
for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

3.  Hypertension as likely as not was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of 
service connection for hypertension and grants service connection 
for the disease.  As such, no discussion of VA's duty to notify 
and assist is necessary.

A.  New and Material Evidence

The RO denied the claim of service connection for hypertension 
based on a determination that although the STR showed some 
elevated blood pressure readings, the Veteran was not diagnosed 
with hypertension during service or during a presumptive period.  

The RO advised the Veteran of the January 2003 rating decision 
and her appellate rights by a January 2003 cover letter.  In 
January 2004, the RO received a correspondence in which the 
Veteran wrote that she wanted to reopen a claim of service 
connection for "dizziness secondary to my SC hypertension."  
Also, she did not express disagreement with the January 2003 
rating decision or submit any new evidence.  As such, her January 
2004 correspondence does not constitute a notice of disagreement 
(NOD) with the earlier denial of service connection for 
hypertension.  See 38 C.F.R. § 20.201.  Hence, the January 2003 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The RO received the instant petition to reopen this claim in May 
2005.  According to the provisions of 38 C.F.R. 3.156(c), if at 
any time following issuance of a decision VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided a prior claim, VA will 
reconsider the claim.  

Otherwise, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied only if new and 
material evidence has been submitted by or on behalf of a 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
such as this one, the provision of 38 C.F.R. § 3.156(a) define 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim(s) sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any basis) 
of the claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be new, 
the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Here, the evidence associated with the claims file since the 
January 2003 rating decision includes a March 2003 disability 
evaluation report (performed in relation to a claim for 
disability benefits).  It shows that the Veteran was diagnosed 
with hypertension, uncontrolled.  The Board finds that this item 
is "new" evidence because it was not before the adjudicator in 
January 2003.  The Board also finds that the new evidence is 
"material" because it shows a diagnosis of hypertension within 
one year of the Veteran's discharge, which is the reason the 
claim was denied in January 2003.  The Board accordingly finds 
that new and material evidence has been received to reopen a 
claim of service connection for hypertension.  Hence, the appeal 
to this extent is allowed, and the claim is now subject to review 
based on the entire evidentiary record.  

B.  Entitlement to Service Connection

The Veteran is contending that service connection is warranted 
for hypertension.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the evidence is at in a state of 
relative equipoise in showing that the Veteran's hypertension at 
least as likely as not had its onset during her active service. 

Her service treatment record (STR) reveals numerous elevated 
blood pressure readings.  For instance, she had three blood 
pressure readings taken on the same day during an examination in 
August 2000, which showed 121/78 mm/Hg, 142/90 mm/Hg, and 117/81 
mm/Hg.  Due to continued elevated blood pressure readings, she 
underwent a five-consecutive day evaluation in June 2001.  During 
the five-day evaluation, her blood pressure readings were 124/78 
mm/Hg, 139/90 mm/Hg, 166/103 mm/Hg, 154/103 mm/Hg, 130/65 mm/Hg, 
142/86 mm/Hg, and 130/84 mm/Hg.  Although the STR does not reveal 
a clinical diagnosis of hypertension, the Veteran underwent a 
gastrointestinal evaluation in February 2002, during which her 
history was noted to include hypertension.  At her service 
separation examination in June 2002, the Veteran reported having 
a history of high blood pressure.  

Following her October 2002 service separation, the Veteran 
underwent a VA examination in November 2002.  The VA examiner did 
not have the claims file to review, but recorded blood pressure 
readings of 140/85 mm/Hg, 134/80 mm/Hg, and 127/81 mm/Hg.  These 
blood pressure readings were noted as "within normal."  

However, the Veteran underwent a (non-VA) evaluation in March 
2003 in connection with a claim for Social Security 
Administration (SSA) disability benefits.  The Veteran's blood 
pressure during the examination was 140/100 mm/Hg, and the 
examining physician diagnosed hypertension, uncontrolled.  

The Veteran was clinically diagnosed with and prescribed 
medication for hypertension at VA in May 2004.

In summary, the evidence is at least in a state of relative 
equipoise in showing that the Veteran's hypertension had its 
onset during her active service or during a presumptive period.  
See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  Accordingly, by 
extending her the benefit of the doubt, service connection is 
warranted.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to this 
extent is allowed.

Service connection for hypertension is granted.  


REMAND

As to the claims of service connection for (1) a left leg 
disorder, (2) a right leg disorder, and (3) a low back disorder, 
the Board finds that additional development is warranted, to 
include affording the Veteran for an appropriate VA examination.

Consistent with the Veteran's assertions and the medical 
evidence, the scope of the claims reasonably encompasses a claim 
of service connection for disorders of the lower extremities to 
include a circulatory disorder and residuals of shin splints.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In particular, 
the STR reveals that the Veteran complained on numerous occasions 
of pain in her lower extremities.  She was put on temporary 
physical profile in June 2001 due to stress fracture of the leg.  
Then in May 2002, she complained of bilateral leg pain and poor 
circulation for five months with a history of shin splints.  She 
also complained of having bilateral leg swelling at the end of a 
long day.  The assessment was lower extremity edema, suspect 
venous insufficiency, and shin splints.  The Veteran described 
similar symptoms at the time of her June 2002 separation 
examination, though clinical evaluation of the lower extremities 
was "normal."  The post-service medical evidence reveals that 
the Veteran continued to complain of symptoms related to the 
lower extremities.  For instance, during a March 2003 non-VA 
disability evaluation, she complained of having lower extremity 
swelling since January 2000, which the Veteran attributed to 
hypothyroidism.  Although no swelling was seen on physical 
examination, the diagnosis was dependent lower extremity edema.  
In light of this evidence, the Board finds that remand for a VA 
examination is necessary to determine the current nature and 
likely etiology of the claimed disorder of the left and right 
lower extremities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

As to the claim of service connection for a low back disorder, 
the STR likewise reveals numerous complaints of low back pain, 
first in December 2000, when she reported low back pain for three 
weeks worsening gradually with no previous similar episodes and 
no history of trauma.  Physical examination showed tenderness of 
the lumbar spine, and the assessment was mechanical low back 
pain.  In February 2001, the Veteran described similar 
complaints, and she was diagnosed with left rhomboid strain/spasm 
and right posterior oblique strain.  Chest X-rays from January 
2001 and June 2002 revealed unremarkable bony thorax, but the 
Veteran reported during her June 2002 separation examination that 
she had a history of recurrent back pain "at times."  The 
reviewing physician noted "chronic back pain."  Physical 
examination of the spine was "normal."  Following her October 
2002 service discharge, the Veteran presented at a VA emergency 
room in October 2003 complaining of low back pain after trying to 
lift an air conditioner one month prior.  X-rays at that time 
were "unremarkable."  She continued to complain of low back 
pain, however, and an impression of lumbago was made at VA in May 
2006.  X-rays at VA in April 2007 were "essentially normal," 
except for early osteophytes at L3.  Also, according to an August 
2007 VA physical therapy note, a May 2006 MRI showed mild disc 
bulge at L2-3 and L4-5 with mild left neuroforaminal narrowing 
L4-5 and L5-S1.  The assessment was chronic LBP of muscular 
origin.  In light of this evidence, the Board finds that remand 
for a VA examination is necessary to determine the current nature 
and likely etiology of the claimed low back disorder.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The Board also finds that the claims of entitlement to an 
effective date earlier than May 27, 2005, for (1) service 
connection for hypothyroidism, and (2) service connection for 
major depressive disorder, must be remanded.  The Board 
previously remanded these matters in February 2010 for the 
issuance of a statement of the case (SOC), pursuant to Manlicon 
v. West, 12 Vet. App. 238, 240 (1999).  A remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with the remand orders.  Where the Board's remand 
orders were not substantially complied with upon remand, the 
Board itself errs in failing to insure compliance; in such 
situations the Board must remand the matter back to RO for 
further development.  Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Upon remand, the RO issued a SOC in March 2010 addressing the 
remanded effective date claims.  The record reveals, however, 
that the SOC was sent to a wrong address.  (The Board points out 
that the Veteran provided a new address in a questionnaire 
received by the RO in February 2010.)  Because the record 
otherwise provides no indication that the Veteran received a copy 
of the SOC and, importantly, notice of her appellate rights, the 
Board cannot find that there was substantial compliance with the 
February 2010 remand instructions.  See Stegall, 11 Vet. App. at 
271; D'Aries, 22 Vet. App. at 104-05.  Accordingly, the matters 
must be remanded to afford the RO another opportunity to send the 
Veteran a copy of the SOC, as instructed in the March 2010 Board 
remand.  

As the issue is inextricably intertwined with the claims for an 
earlier effective date for the award of service connection for 
hypothyroidism and major depressive disorder, the claim of 
entitlement to an earlier effective date for the award of a TDIU 
must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998).

Accordingly, the issues are REMANDED for the following action:

1.  The Veteran and her representative, if 
she has one, should be provided a SOC 
regarding the issues of entitlement to an 
earlier effective date for the grant of 
service connection for (1) major depressive 
disorder and (2) hypothyroidism, in 
accordance with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefits 
sought, or the withdrawal of the Veteran's 
NOD.  The RO should ensure that the SOC is 
sent along with notification of her appellate 
rights to her current mailing address.  If 
the Veteran perfects an appeal by timely 
submitting a substantive appeal, the matter 
should be returned to the Board for further 
appellate review.  

2.  Inasmuch as the issue of entitlement to 
an earlier effective date for the award of a 
TDIU is inextricably intertwined with the 
remanded issues, the RO should undertake all 
appropriate adjudicative action, and provide 
the Veteran and her representative, if any, 
notice of any determination(s) issued and her 
right to appeal.  

3.  After reviewing the entire record and 
undertaking any initial notice and/or 
development deemed warranted, the RO should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
disorder of the (1) low back, (2) left lower 
extremity, and (3) right lower extremity, 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as likely 
as not that any low back disorder, right or 
left lower extremity, found to be present had 
its onset in, or is related to, the Veteran's 
active service, and in particular, the 
complaints noted in her service treatment 
records.  The examiner should also state 
whether it is at least as likely as not that 
any disorder of the right and/or left lower 
extremity, to include a circulatory disorder, 
found to be present, was caused or aggravated 
(i.e., underwent an increase in severity 
beyond the natural progress of the disease), 
by the Veteran's service-connected 
hypothyroidism.  The rationale for any 
opinion expressed should be provided in a 
legible report.

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought remains denied, the RO should 
furnish to the Veteran and her 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


